UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1855


JAMES JONES; SHARON JONES,

                   Plaintiffs – Appellants,

             v.

CITY OF FREDERICK, MARYLAND; LOUMIS GENE ALSTON; DIANA MARIE
KIMMEL; DEBBIE SHANKIE; JAMES HIRAM KIPPE, JR.,

                   Defendants – Appellees,

             and

FREDERICK COUNTY, MARYLAND; STATE OF MARYLAND; SCOTT L.
ROLLE; CHARLES J. SMITH; FREDERICK CITY POLICE DEPARTMENT,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:07-
cv-03010-AMD)


Submitted:    November 5, 2008                 Decided:   November 24, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Joseph Christmas, Stephen M. Gensemer, Justin Gregory
Nunzio, Silver Spring, Maryland, for Appellants.   David Bruce
Stratton, JORDAN COYNE & SAVITS, Washington, D.C.; Kirsten E.
Keating, BALLARD, SPAHR, ANDREWS & INGERSOLL, LLP, Washington,
D.C., for Appellees. Debbie Shankie, James Hiram Kippe, Jr.,
Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            James and Sharon Jones appeal a district court order

granting summary judgment to the City of Frederick and Loumis

Gene   Alston    and    dismissing       their       civil     rights      complaint

concerning    James     Jones’    mistaken         arrest    for     a    crime   and

dismissing    their     state    law     claims      arising       from    the    same

incident.     We have reviewed the record and the district court’s

memorandum    opinion    and    affirm       for   the   reasons    cited    by   the

district court.       See Jones v. City of Frederick, Md., No. 1:07-

cv-03010-AMD (D. Md. June 19, 2008).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         3